Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lombardi et al. (US 2019/0213772; hereinafter "Lombardi") in view of Weber et al. ("Learning to Estimate Indoor Lighting from 3D Objects"; hereinafter "Weber").
Regarding claim 1, Lombardi discloses A non-transitory computer readable medium comprising computer readable instructions executable by one or more processors ("non-transitory-type media," para. 94) to: receive a representation of lighting for an environment ("a particular lighting environment," para. 62); obtain, from a camera, an image of a subject ("record the subject from a plurality of cameras," para. 60); determine, based on the image, a pose of the subject ("Each image may be associated with a respective viewpoint of the subject," para. 52); determine a geometric representation of the subject ("receive geometry information," para. 52); input the representation of the lighting ("use the dynamic light conditions as input in the model," para. 62), the pose of the subject ("the view vector may be relative to a rigid orientation of the subject," para. 41), and the geometric representation into an inferred shading network ("view-dependent texture information of the subject that is dependent on a respective viewpoint of the subject … encode texture information and the ; obtain from the inferred shading network, based on the input, a texture map representing a texture of a face of the subject ("an inferred view-dependent texture of the subject," para. 52) in the lighting of the environment ("prescribe a particular lighting environment," para. 62); and render an avatar of the subject based on the geometric representation of the subject and the texture map ("render reconstructed images of the subject to provide an avatar, for example, using the inferred geometry and the inferred view-dependent texture," para. 50).
Lombardi does not disclose using a compressed representation of lighting for an environment.
In the same art of graphics rendering, Weber teaches using a compressed representation of lighting for an environment ("we developed a deep learning method that is able to encode the latent space of indoor lighting using few parameters," abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Weber to Lombardi.  The motivation would have been to "compactly and accurately represent light" (Weber, pg. 4, sec. 5).
Regarding claim 2, the combination of Lombardi and Weber renders obvious wherein the inferred shading network comprises a lighting encoder and a texture decoder ("The autoencoder may further be configured to infer … an inferred view-dependent texture of the subject," Lombardi, para. 4; "use the dynamic light conditions as input in the model, which may allow the systems described herein to prescribe a particular lighting environment when rendering the avatar," Lombardi, para. 62).
Regarding claim 3, the combination of Lombardi and Weber renders obvious wherein the lighting encoder translates the input to texture latents, and wherein the texture decoder generates the texture map from the texture latents ("use the dynamic light conditions as input in the model," Lombardi, para. 62; "jointly encode texture information … to 
Regarding claim 4, the combination of Lombardi and Weber renders obvious obtain a plurality of environment map images; and train an environmental autoencoder based on the environment map images, wherein the trained environmental autoencoder produces a set of lighting latents that are representative of a lighting of an image of an input scene into the trained environmental autoencoder ("train a deep autoencoder on a novel dataset of HDR indoor environment maps.  The autoencoder learns to compress lighting environments to a low-dimensional latent vector," Weber, pg. 1, col. 2; see claim 1 for motivation to combine).
Regarding claim 5, the combination of Lombardi and Weber renders obvious obtain a mesh representation of the subject; and apply the texture map to the mesh representation ("use the reconstructed texture maps and the reconstructed three-dimensional mesh of the subject to render a reconstructed image of the subject, thus providing a data-driven avatar of the subject," Lombardi, para. 43).
Regarding claim 6, the combination of Lombardi and Weber renders obvious wherein the compressed representation comprises a compressed representation of lighting and color in the scene ("compress lighting environments to a low-dimensional latent vector," Weber, pg. 1, col. 2; "two light sources of similar colors," pg. 8, col. 1; see claim 1 for motivation to combine).
Regarding claim 8, it is rejected using the same citations and rationales set forth in the rejection of claim 1, with the additional limitations of determining a head pose and a camera angle of the camera for input into the inferred shading network ("each camera may be configured to capture an image of a subject that is associated with a respective viewpoint ," para. 9; "a viewer's point of view, relative to the position and orientation of the avatar," Lombardi, para. 37; "the view vector may be relative to a rigid orientation of the subject," Lombardi, para. 41; " a tracked head pose," Lombardi, para. 45) and determining a set of mesh latents for input into the inferred shading network ("a three-dimensional mesh of the subject," Lombardi, para. 41; "encode … the geometry information to provide a latent vector," Lombardi, para. 52).
Regarding claims 9-13, they are rejected using the same citations and rationales set forth in the rejections of claims 2-6, respectively.
Regarding claim 15, it is rejected using the same citations and rationales set forth in the rejection of claim 8.
Regarding claims 16 and 17-19, they are rejected using the same citations and rationales set forth in the rejections of claims 2 and 4-6, respectively.

Claims 1, 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lombardi in view of Mandl et al. ("Learning Lightprobes for Mixed Reality Illumination"; hereinafter "Mandl").
Regarding claim 1, Lombardi discloses A non-transitory computer readable medium comprising computer readable instructions executable by one or more processors ("non-transitory-type media," para. 94) to: receive a representation of lighting for an environment ("a particular lighting environment," para. 62); obtain, from a camera, an image of a subject ("record the subject from a plurality of cameras," para. 60); determine, based on the image, a pose of the subject ("Each image may be associated with a respective viewpoint of the subject," para. 52); determine a geometric representation of the subject ("receive geometry information," para. 52); input the representation of the lighting ("use the dynamic light conditions as input in the model," para. 62), the pose of the subject ("the view vector may be relative to a rigid orientation of the subject," para. 41), and the geometric representation into an inferred shading network ("view-dependent texture information of the subject that is dependent on a respective viewpoint of the subject … encode texture information and the geometry information to provide a latent vector … use the latent vector to infer," para. 52); obtain from the inferred shading network, based on the input, a texture map representing a texture of a face of the subject ("an inferred view-dependent texture of the subject," para. 52) in the lighting of the environment ("prescribe a particular lighting environment," para. 62); and render an avatar of the subject based on the geometric representation of the subject and the texture map ("render reconstructed images of the subject to provide an avatar, for example, using the inferred geometry and the inferred view-dependent texture," para. 50).
Lombardi does not disclose using a compressed representation of lighting for an environment.
In the same art of graphics rendering, Mandl teaches using a compressed representation of lighting for an environment ("estimate the incident lighting of a scene," pg. 82, sec. 1; "lighting variations based on spherical harmonics … as a low-dimensional learning target … provide a detailed light setup," pg. 84, sec. 3.1).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Mandl to Lombardi.  The motivation would have been to use a "bandwidth-limited" representation that is "powerful enough to provide a detailed light setup" (Mandl, pg. 84, sec. 3.1).
Regarding claim 7, the combination of Lombardi and Mandl renders obvious wherein the compressed representation comprises at least one selected from a group consisting of spherical harmonic coefficients, spherical gaussians, and spherical wavelets for the scene ("We use an SH representation with four bands. This SH representation consists of 16 coefficients," Mandl, pg. 84, sec. 3.1; see claim 1 for motivation to combine).
Regarding claims 14 and 20, they are rejected using the same citations and rationales set forth in the rejection of claim 7.

Pertinent Prior Art
:
Tsai et al. (WO 2021/066882) teaches training a neural network to learn a light transport function based on texture maps and geometry of an object and generate synthesized texture maps from a specified perspective based on the application of the light transport function by the trained neural network.
Degtyarev et al. (US 10,467,803) teaches training a machine learning model to identify lighting modifications based on texture maps and lighting conditions and applying the lighting modifications to a geometrical representation of a subject.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754. The examiner can normally be reached Monday through Friday, 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/RYAN MCCULLEY/Primary Examiner, Art Unit 2611